
	
		II
		112th CONGRESS
		2d Session
		S. 3543
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To exempt from the Lacey Act Amendments of 1981 certain
		  water transfers by the North Texas Municipal Water District and the Greater
		  Texoma Utility Authority.
	
	
		1.Short titleThis Act may be cited as the
			 North Texas Zebra Mussel Barrier Act
			 of 2012.
		2.Compliance with
			 Lacey ActThe Lacey Act
			 Amendments of 1981 (16 U.S.C. 3371 et seq.) and section 42 of title 18, United
			 States Code, shall not apply with respect to any water transfer by the North
			 Texas Municipal Water District and the Greater Texoma Utility Authority using
			 only closed conveyance systems from the Lake Texoma raw water intake structure
			 to treatment facilities at which all zebra mussels are extirpated and removed
			 from the water transferred.
		
